Opinion of the court by
JUDGE NUNN
Reversing.
This appeal is from a judgment of the Jefferson chancery court, first division, refusing- to give appellant judgment on tax hills for the year 1899 against appellee- executor. This action was instituted on the Sth of August, 1900, by "which it was -sought to recover taxes not only for the year named, but also for the years 1S98, 1899, and 1900. A personal judgment was prayed for against the personal representative of Robinson, deceased, and for all other equitable relief. On the 19th day of April, 1902, the appellant filed an amended and supplemental petition against the executor and all other parties interested in the property described in the original petition. The appellees, on July 15, 1902, filed their answer, and stated that the executor of Robinson, deceased, did not own or have any interest in the property taxed, and sought to be subjected to the payment thereof by this action, and pleaded that more than five years had elapsed after the- ac*911crual of the cause of action for the taxes due for the year 1896 before the amended petition was filed in 1902. The executor also ple'aded the statutes of limitations'. The appellant filed an amended pleading, by which it sought to avoid the effect' of the plea of the statutes’ of limitations by the executor, and alleged that he, prior to the year 1895, and ever since that date, had collected the rents and income from the property described in the petition, and that he had enjoyed the profits thereof and the occupancy of same. That he had never made any settlement of his accounts as executor of the estate of Robinson, deceased. This seems not to have been controverted. The lower court rendered a personal judgment against the executor for the taxes for all the years sued for, except the taxes for the year 1896, and the court disposed of the plea of limitations in the following words: “It is further adjudged that for the sum of $185.99 for the taxes for the year 1896 and the interest thereon as aforesaid the plaintiff's action thereon as against all of the defendants except the defendant Bennett H. Young, executor under the will of Stuart Robinson, deceased, is barred by the statutes of limitations, but the plaintiff, for said sum for the taxes for the year 1896, and the interest thereon, as aforesaid, has no lien on the right, title, and interest of Bennett H. Young, executor of Stuart Robinson, deceased, which he has or had in that capacity at the institution of this action thereon against him as such executor August 8, 1900.” It appears that the lower court did not sustain the executor’s plea of limitations, but refused any judgment against him for the taxes. The court was right in failing to sustain his plea, but erred in refusing to render a judgment against him for the taxes for the year 1896. It appears from sections 3003- and 3005 of the Kentucky Statutes of .1903 that when an owner of property, or any trustee, personal representa*912five, or agent is sued for taxes, not only a'lien may be enforced on the property, but a personal judgment may be rendered under either section against the owner of the property or against the trustee, personal representative, or agent in his fiduciary capacity. It will be observed, by reference to the sections of the statutes supra, that a personal liability is imposed upon the fiduciary, by the statutes, for the taxes on lands and improvements of which he has the management, or who enjoys the rents, income, and profits of lands and improvements by occupying the same, and it is made his duty to pay such taxes before September 15th of each year, before applying or paying the same to the beneficiaries, and in default of so doing he becomes personally liable, which liability may be enforced in equitable proceedings. The court properly sustained the plea of the statutes of limitations as to the defendants other than the executor, but should have rendered a judgment against him for taxes for the year 1890, as proceedings were instituted and a personal judgment sought against him, as such executor, from the inception of the action.
The appellee contends that the action of the lower court in relieving the executor from the payment of the taxes for the year 1890 was based upon the ground that the appellant’s amendment filed in 1902 was, in effect, an abandonment of its first cause of action; that his first cause was based upon section 3005 of the statutes, and by this amendment a new and another action was instituted under the provisions of section 3003, and that his plea of the -statutes of limitations should have been sustained. TTe are unable to agree with the contention of the appellee in this. The cause of action was the same from the beginning, to-wit, the recovery of-the taxes for 1890; and a personal judgment was at all times sought against him as such executor, which. *913both of the sections of the statutes supra authorized, and the amendment only stated additional or other reasons why he should be compelled to pay the taxes — statutory as well as equitable reasons.
Wherefore the judgment of the lower court is reversed, and the cause remanded for further proceedings consistent herewith.